958 F.2d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SEQUOIA ORANGE CO., INC., Exeter Orange Co., SequoiaEnterprises, Petitioners,v.UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OFCALIFORNIA, Respondent,United States of America, Real Party in Interest.
No. 90-70243.
United States Court of Appeals, Ninth Circuit.
March 17, 1992.

1
Before CANBY and KOZINSKI, Circuit Judges, and CARROLL,* District Judge.

ORDER

2
In Riverbend Farms v. Madigan, No. 90-15505, filed concurrently, we hold that past navel orange volume restrictions issued by the Secretary are enforceable.   We therefore deny the petition for writ of mandamus.   See Bauman v. United States Dist. Ct., 557 F.2d 650, 654-55 (9th Cir.1977).



*
 The Honorable Earl H. Carroll, United States District Judge, District of Arizona, sitting by designation